DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

2.	Claims 1-4, 6-10, 12-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Grandhi et al. US (2007/0171858).

Regarding Claim 1, Grandhi discloses a method comprising: transmitting, by a network device (see Fig. 11 i.e., AP), a signal (see Fig. 11 i.e., CTS frame 1102& Para [0044]) to a wireless device (see Fig. 11 i.e., station STA2) indicating that the wireless device is permitted to transmit for a transmission duration (see Para’s [0013] i.e., the STA runs out of data to transmit during the protected TXOP (i.e., wireless device is permitted to transmit during TXOP), [0043] i.e., When the multiple CTS protection field/bit is set by the AP and received by the station STA2, a TXOP is started by the station STA2 with a request to send (RTS) frame 1101 in Mode 2 is transmitted to the AP & [0044] i.e., As shown in Fig. 11, the AP transmits a CTS frame 1102 (i.e., “signal”) in the mode being used for the TXOP being protected by the STA. Here, the STA is the station STA2 which initiated the TXOP is operating in Mode 2, and the position of the Mode 2 CTS frame 1102 in the multiple CTS frame response from the AP is first & [0045] i.e., Once the multiple CTS/CTS-to-self frames 1102-1105 have been completely sent, the Mode 2 TXOP 1106 commences (i.e., wireless device is permitted to transmit during TXOP), [0061] i.e., the stations sends data in the TXOP started by the STA & [0064-0065] i.e., uplink transmissions in TXOP). 

and transmitting, by the network device (see Fig.’s 11 & 14 i.e., AP), to a plurality of wireless devices an indication (see Fig. 14 i.e., CF-End frames 1407-1409) of a cancellation of a transmission during the transmission duration (see Para’s [0006] i.e., A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing (i.e., CF-End frame is an indication of a cancellation of transmission during the transmission duration such as the configured TXOP because the TXOP in which transmission occurs, is truncated or cancelled based on the CF-End frame), [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (i.e., cancellation of transmission during the TXOP), [0053], [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, [0055-0056] i.e., The AP notifies the other STA’s in all modes using multiple CF-End frames in the respective modes. The TXOP remainder is then released & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations to access the medium & [0068] i.e., The multiple CF-End frames that are sent by the AP).

and not receiving, by the network device (see Fig. 11 i.e., AP), and from the wireless device (see Fig. 11 i.e., station STA2), the transmission in uplink resources associated with the indication of the cancellation. (see Para’s [0006] i.e., CF-End frame, [0013], [0054] i.e., Once all CF-End frames are sent, the unused portion of the TXOP frame 1406 is released to the medium (i.e., not receiving the uplink transmission in TXOP resources), and a new TXOP protection process can commence, [0055-0056], the TXOP is truncated (i.e., cancellation of a transmission during the transmission duration) based on the CF-End frame, & [0058-0067] i.e., “releasing protected TXOP” which is based on the CF-End frame, results in not receiving transmission from the STA during the configured TXOP in which transmission occurs …uplink transmissions from the STA to the AP will be in TXOP uplink resources associated with the CF-End frame). 

Regarding Claim 2, Grandhi discloses the method of claim 1, wherein a second wireless device transmits during a time corresponding to the cancellation of the transmission, (see Para’s [0054] i.e., TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station or the AP for its own transmission on the medium & [0055] i.e., The TXOP frame 1506 is then truncated and the unused remainder of the TXOP frame 1506 is then released for access to another STA).
 
Regarding Claim 3, Grandhi discloses The method of claim 1, wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device, (see Para’s [0006] i.e., CF-End frame with the basic service set ID (BSSID) of the BSS & [0090] i.e., BSSID in the CF-End frame) 
 
Regarding Claim 4, Grandhi discloses The method of claim 1, wherein the indication of the cancellation is transmitted in a control message, (see Para’s [0006] i.e., CF-End Frame, which is a MAC control frame that may be sent by the AP & [0013] i.e., MAC signaling to relinquish the remaining unused TXOP to the system)
 
Regarding Claim 6, Grandhi discloses the method of claim 1 wherein the indication of the cancellation is associated with a duration, (see Fig. 14 i.e., TXOP frame duration 1406 & Para’s [0013] i.e., TXOP duration, [0054], [0086-0089] i.e., TXOP duration).  

see Fig. 11 i.e., AP) comprising: a processor (see Para’s [0101-0104]); and a memory having instructions (see Para’s [0101-0104]); stored thereon that, when executed by the processor (see Para’s [0101-0104]), cause the apparatus to: transmit a signal (see Fig. 11 i.e., CTS frame 1102& Para [0044]) to a wireless device (see Fig. 11 i.e., station STA2) indicating that the wireless device is permitted to transmit for a transmission duration (see Para’s [0013] i.e., the STA runs out of data to transmit during the protected TXOP (i.e., wireless device is permitted to transmit during TXOP), [0043] i.e., When the multiple CTS protection field/bit is set by the AP and received by the station STA2, a TXOP is started by the station STA2 with a request to send (RTS) frame 1101 in Mode 2 is transmitted to the AP & [0044] i.e., As shown in Fig. 11, the AP transmits a CTS frame 1102 (i.e., “signal”) in the mode being used for the TXOP being protected by the STA. Here, the STA is the station STA2 which initiated the TXOP is operating in Mode 2, and the position of the Mode 2 CTS frame 1102 in the multiple CTS frame response from the AP is first & [0045] i.e., Once the multiple CTS/CTS-to-self frames 1102-1105 have been completely sent, the Mode 2 TXOP 1106 commences (i.e., wireless device is permitted to transmit during TXOP), [0061] i.e., the stations sends data in the TXOP started by the STA & [0064-0065] i.e., uplink transmissions in TXOP). 
and transmit to a plurality of wireless devices an indication (see Fig. 14 i.e., CF-End frames 1407-1409) of a cancellation of a transmission during the transmission duration (see Para’s [0006] i.e., A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing (i.e., CF-End frame is an indication of a cancellation of transmission during the transmission duration such as the configured TXOP because the TXOP in which transmission occurs, is truncated or cancelled based on the CF-End frame), [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (i.e., cancellation of transmission during the TXOP), [0053], [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, [0055-0056] i.e., The AP notifies the other STA’s in all modes using multiple CF-End frames in the respective modes. The TXOP remainder is then released & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations to access the medium & [0068] i.e., The multiple CF-End frames that are sent by the AP).

and not receive, from the wireless device (see Fig. 11 i.e., station STA2), the transmission in uplink resources associated with the indication of the cancellation, (see Para’s [0006] i.e., CF-End frame, [0013], [0054] i.e., Once all CF-End frames are sent, the unused portion of the TXOP frame 1406 is released to the medium (i.e., not receiving the uplink transmission in TXOP resources), and a new TXOP protection process can commence, [0055-0056], the TXOP is truncated (i.e., cancellation of a transmission during the transmission duration) based on the CF-End frame, & [0058-0067] i.e., “releasing protected TXOP” which is based on the CF-End frame, results in not receiving transmission from the STA during the configured TXOP in which transmission occurs …uplink transmissions from the STA to the AP will be in TXOP uplink resources associated with the CF-End frame). 

Regarding Claim 8, Grandhi discloses the apparatus of claim 7, wherein a second wireless device transmits during a time corresponding to the cancellation of the transmission, (see Para’s [0054] i.e., TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station or the AP for its own transmission on the medium & [0055] i.e., The TXOP frame 1506 is then truncated and the unused remainder of the TXOP frame 1506 is then released for access to another STA).
 
Regarding Claim 9, Grandhi discloses the apparatus of claim 7, wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device, (see Para’s [0006] i.e., CF-End frame with the basic service set ID (BSSID) of the BSS & [0090] i.e., BSSID in the CF-End frame)
 
Regarding Claim 10, Grandhi discloses the apparatus of claim 7, wherein the indication of the cancellation is transmitted in a control message, (see Para’s [0006] i.e., CF-End Frame, which is a MAC control frame that may be sent by the AP & [0013] i.e., MAC signaling to relinquish the remaining unused TXOP to the system) 

Regarding Claim 12, Grandhi discloses the apparatus of claim 7, wherein the indication of the cancellation is associated with a duration, (see Fig. 14 i.e., TXOP frame duration 1406 & Para’s [0013] i.e., TXOP duration, [0054], [0086-0089] i.e., TXOP duration).  
 
Regarding Claim 13, Grandhi discloses a non-transitory, computer-readable medium (see Para’s [0101-0104]) having instructions stored there-on for performing a communication truncation (see Para [0089] i.e., TXOP truncation), the instructions comprising: instructions for transmitting a signal (see Fig. 11 i.e., CTS frame 1102& Para [0044]) to a wireless device (see Fig. 11 i.e., station STA2) indicating that the wireless device is permitted to transmit for a transmission duration (see Para’s [0013] i.e., the STA runs out of data to transmit during the protected TXOP (i.e., wireless device is permitted to transmit during TXOP), [0043] i.e., When the multiple CTS protection field/bit is set by the AP and received by the station STA2, a TXOP is started by the station STA2 with a request to send (RTS) frame 1101 in Mode 2 is transmitted to the AP & [0044] i.e., As shown in Fig. 11, the AP transmits a CTS frame 1102 (i.e., “signal”) in the mode being used for the TXOP being protected by the STA. Here, the STA is the station STA2 which initiated the TXOP is operating in Mode 2, and the position of the Mode 2 CTS frame 1102 in the multiple CTS frame response from the AP is first & [0045] i.e., Once the multiple CTS/CTS-to-self frames 1102-1105 have been completely sent, the Mode 2 TXOP 1106 commences (i.e., wireless device is permitted to transmit during TXOP), [0061] i.e., the stations sends data in the TXOP started by the STA & [0064-0065] i.e., uplink transmissions in TXOP). 

And instructions for transmitting to a plurality of wireless devices an indication (see Fig. 14 i.e., CF-End frames 1407-1409) of a cancellation of a transmission during the transmission duration (see Para’s [0006] i.e., A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing (i.e., CF-End frame is an indication of a cancellation of transmission during the transmission duration such as the configured TXOP because the TXOP in which transmission occurs, is truncated or cancelled based on the CF-End frame), [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (i.e., cancellation of transmission during the TXOP), [0053], [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, [0055-0056] i.e., The AP notifies the other STA’s in all modes using multiple CF-End frames in the respective modes. The TXOP remainder is then released & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations to access the medium & [0068] i.e., The multiple CF-End frames that are sent by the AP).

see Fig. 11 i.e., station STA2), the transmission in uplink resources associated with the indication of the cancellation. (see Para’s [0006] i.e., CF-End frame, [0013], [0054] i.e., Once all CF-End frames are sent, the unused portion of the TXOP frame 1406 is released to the medium (i.e., not receiving the uplink transmission in TXOP resources), and a new TXOP protection process can commence, [0055-0056], the TXOP is truncated (i.e., cancellation of a transmission during the transmission duration) based on the CF-End frame, & [0058-0067] i.e., “releasing protected TXOP” which is based on the CF-End frame, results in not receiving transmission from the STA during the configured TXOP in which transmission occurs …uplink transmissions from the STA to the AP will be in TXOP uplink resources associated with the CF-End frame). 

Regarding Claim 14, Grandhi discloses the non-transitory, computer-readable medium of claim 13, wherein a second wireless device transmits during a time corresponding to the cancellation of the transmission. (see Para’s [0054] i.e., TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station or the AP for its own transmission on the medium & [0055] i.e., The TXOP frame 1506 is then truncated and the unused remainder of the TXOP frame 1506 is then released for access to another STA).

Regarding Claim 15, Grandhi discloses the non-transitory, computer-readable medium of claim 13, wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device, (see Para’s [0006] i.e., CF-End frame with the basic service set ID (BSSID) of the BSS & [0090] i.e., BSSID in the CF-End frame)   

Regarding Claim 16, Grandhi discloses the non-transitory, computer-readable medium of claim 13, wherein the indication of the cancellation is transmitted in a control message, (see Para’s [0006] i.e., CF-End Frame, which is a MAC control frame that may be sent by the AP & [0013] i.e., MAC signaling to relinquish the remaining unused TXOP to the system)  

Regarding Claim 18, Grandhi discloses the non-transitory, computer-readable medium of claim 13, wherein the indication of the cancellation is associated with a duration, (see Fig. 14 i.e., TXOP frame duration 1406 & Para’s [0013] i.e., TXOP duration, [0054], [0086-0089] i.e., TXOP duration).  

Regarding Claim 19, Grandhi discloses the non-transitory, computer-readable medium of claim 18, wherein the duration is a network allocation vector, (Grandhi, see Para’s [0006] & [0052])
 
Regarding Claim 20, Grandhi discloses the non-transitory, computer-readable medium of claim 13, wherein the transmission duration is a network allocation vector, (Grandhi, see Para’s [0006] & [0052])

  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


3.	Claims 5, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grandhi et al. US (2007/0171858) in view of Kwon US (2007/0217352) .

Regarding Claims 5, 11, and 17 Grandhi discloses the method, apparatus, and non-transitory computer-readable medium of claims 1, 7, and 13  but does not disclose wherein the plurality of wireless devices includes wireless devices that cannot receive a transmission from the wireless device that is permitted to transmit for the transmission duration. However the claim feature would be rendered obvious in view of Kwon US (2007/0217352).

Kwon discloses wherein the plurality of wireless devices includes wireless devices that cannot receive a transmission from the wireless device (Kwon, see Para’s [0015] & [0036-0039] i.e., hidden node problem where a station B cannot receive the CF-end frame) that is permitted to transmit for the transmission duration, (Kwon, see Para’s [0036-0039] & [0044-0048]).

see Para [0036])).   

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the plurality of wireless devices disclosed in Grandhi to include wireless devices that cannot receive a transmission from the wireless device that is permitted to transmit for the transmission duration as disclosed in Kwon because the motivation lies in Kwon for solving hidden node problem in the network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ADNAN BAIG/Primary Examiner, Art Unit 2461